Citation Nr: 9935130	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
PTSD.


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made at this 
time as the RO considered this claim to be well-grounded and 
the Board agrees with this conclusion and will consider the 
claim on the merits.  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

After a review of the claims file, the Board concludes that 
due process requires a remand of the case.  In particular, 
although the veteran has a current diagnosis of PTSD, there 
does not appear to have been any attempt made to verify the 
veteran's stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army and Joint Services Environmental Support Group 
(ESG)) or other appropriate organization.  Additional 
information regarding causalities in the veteran's unit could 
possibly be obtained from the National Archives and Records 
Administration (NARA), and unit verification could be 
obtained from the Official Military Personnel File (OMPF).  
However, the evidence does not reveal that an attempt was 
made to obtain these records.  

Further, the veteran should be afforded an opportunity to 
furnish information and/or evidence with regard to his 
alleged stressors that is more specific than that he has 
already provided to the RO.  Specifically, it is not clear 
when the veteran was in Vietnam, whether there were any 
helicopter crashes on the veteran's watch as leader of the 
crash detail, and the time frame the fellow sailor fell.  
Finally, consideration should be given to the issue with 
reference to the recently revised rating criteria for service 
connection for PTSD, 38 C.F.R. § 3.304(f), which was amended 
on June 18, 1999, and made effective to March 7, 1997.  See 
38 C.F.R. § 3.304(f) (1999).  

In view of the foregoing, this case is REMANDED for the 
following developments:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The RO should provide the veteran 
with an opportunity to furnish additional 
information (including more specifics) 
with regard to the events and incidents 
he cites as stressors, as necessary.  In 
particular, the RO should advise him that 
he should furnish information as specific 
as possible as to the names, dates, and 
places of such events, and the persons 
involved therein.  Among other things, it 
is not clear when the veteran was in 
Vietnam, whether there were any 
helicopter crashes on the veteran's watch 
as leader of the crash detail, and the 
time frame the fellow sailor fell.  

4.  To the extent the veteran has 
previously submitted correspondence 
regarding stressors, and if any such 
additional information is forthcoming 
from the veteran, the RO should request 
that this information be verified by 
USASCRUR or other appropriate 
organization as possible.  Attempts 
should also be undertaken to ascertain 
where the veteran's unit/ship was 
located, and the duties that the unit 
performed, to include training exercises 
and any references to deaths on the ship.

5.  The RO should attempt to obtain the 
Morning Reports (MR's), DA Form 1 (or 
similar form) from the Director, National 
Archives and Records Administration 
(NARA) or other appropriate sources.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  The veteran 
should also be notified of any negative 
results.  38 C.F.R. § 3.159 (1999). 

6.  The RO should also attempt to obtain 
the veteran's complete DA Form 20 (or 
similar form) and other personnel records 
from the Official Military Personnel File 
(OMPF), from any appropriate source.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  To the extent not 
already on file, all military personnel 
records should also be obtained.  The 
veteran should also be notified of any 
negative results.  38 C.F.R. § 3.159 
(1999). 

7.  Thereafter (and whether additional 
documents are received or not), the 
veteran should be scheduled for complete 
psychological and psychiatric 
examinations.  The examiners should, 
based on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
veteran's current mental status, 
including any diagnoses of a current 
psychiatric disorder.  If any psychiatric 
disorder is diagnosed, the examiner 
should comment on the relationship, if 
any, which may exist between the disorder 
claimed by the veteran on appeal, to the 
psychiatric disorder diagnosed.  
 
Specifically, a definitive determination 
should be made as to whether the criteria 
for a diagnosis of PTSD are met, and if 
so, whether the PTSD is related to active 
duty service, or to some other event or 
occurrence.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify the "stressors" which he or she 
found to be sufficient to have caused the 
disorder and the factual basis relied 
upon in making that determination.  It 
should be indicated whether psychological 
test results are consistent with PTSD.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
files must be provided to the examiner 
for review prior to the examination.

8.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  In so doing, the RO 
is to consider all records.  In the event 
the benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case, 
including all appropriate regulations, 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, as in 
order, in conjunction with appropriate procedures.  No action 
is required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


